

117 S2731 IS: To designate the facility of the United States Postal Service located at 2245 Rosa L Parks Boulevard in Nashville, Tennessee, as the “Thelma Harper Post Office Building”.
U.S. Senate
2021-09-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2731IN THE SENATE OF THE UNITED STATESSeptember 14, 2021Mrs. Blackburn (for herself and Mr. Hagerty) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo designate the facility of the United States Postal Service located at 2245 Rosa L Parks Boulevard in Nashville, Tennessee, as the Thelma Harper Post Office Building.1.Thelma Harper Post Office Building(a)DesignationThe facility of the United States Postal Service located at 2245 Rosa L Parks Boulevard in Nashville, Tennessee, shall be known and designated as the Thelma Harper Post Office Building.(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Thelma Harper Post Office Building.